Case 1:16-cv-00041-CFC Document 174 Filed 12/14/18 Page 1 of 3 PageID #: 4213




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


F’REAL FOODS, LLC and RICH PRODUCTS
CORPORATION,

                  Plaintiffs,                                C.A. No. 16-41-CFC
                                                              CONSOLIDATED
            v.

HAMILTON BEACH BRANDS, INC. and
HERSHEY CREAMERY COMPANY,

                  Defendants.


        DEFENDANTS’ MOTION TO EXCLUDE TESTIMONY OF
       DR. MICHAEL P. AKEMANN AND DANIEL MAYNES, Ph.D.

      Defendants Hamilton Beach Brands, Inc. (“HBB”) and Hershey Creamery

Company (“Hershey”) (collectively, “Defendants”) respectfully move this Court for

an order, substantially in the form attached hereto, for exclusion of the testimony of

Dr. Michael P. Akemann and Daniel Maynes, Ph.D. The grounds for this motion

are set forth in the Opening Brief and the supporting papers filed herewith.



 Dated: December 14, 2018                   /s/ Francis DiGiovanni
                                            Francis DiGiovanni (#3189)
                                            Thatcher A. Rahmeier (#5222)
                                            DRINKER BIDDLE & REATH LLP
                                            222 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            (302) 467-4200
                                            francis.digiovanni@dbr.com
                                            thatcher.rahmeier@dbr.com
Case 1:16-cv-00041-CFC Document 174 Filed 12/14/18 Page 2 of 3 PageID #: 4214




                                         Of Counsel:

                                         William S. Foster, Jr.
                                         Kenneth M. Vorrasi
                                         Brianna L. Silverstein
                                         DRINKER BIDDLE & REATH LLP
                                         1500 K Street, N.W.
                                         Washington, DC 20005-1209
                                         (202) 842-8800
                                         william.foster@dbr.com
                                         kenneth.vorrasi@dbr.com
                                         brianna.silverstein@dbr.com

                                         Counsel for Defendants




                                     2
Case 1:16-cv-00041-CFC Document 174 Filed 12/14/18 Page 3 of 3 PageID #: 4215




            STATEMENT OF COMPLIANCE WITH RULE 7.1.1

      The undersigned avers that a reasonable effort has been made to reach

agreement with Plaintiffs f’real Foods, LLC and Rich Products Corporation on the

matters set forth in DEFENDANTS’ MOTION TO EXCLUDE TESTIMONY OF

DR. MICHAEL P. AKEMANN AND DANIEL MAYNES, Ph.D., including a

telephonic meet and confer held on December 11, 2018, attended by Delaware

counsel for the moving and opposing parties.



Dated: December 14, 2018                    /s/ Francis DiGiovanni
                                            Francis DiGiovanni (#3189)
                                            DRINKER BIDDLE & REATH LLP
                                            222 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            (302) 467-4200
                                            francis.digiovanni@dbr.com

                                            Counsel for Defendants




                                        3
